Wells, J.
The policy issued to Williams, guardian, was a personal contract, which he could transfer like any contract to which he was a party in his own right. His oral authority to Austin was sufficient for that purpose. The report shows that the policy was intended in good faith to insure property in which *311Williams was supposed to have some title or interest. Even if it failed to do so by reason of want of insurable interest in him, it would not be void as a wager policy. When it was transferred to the defendant, who then owned the property, and the transfer was assented to by the insurance company and recorded, and the policy so transferred was accepted by him, it became operative to insure the property intended; and the defendant became a member of the company, liable to assessments from that time until he should cease to be a member in accordance with its provisions. Commonwealth v. Massachusetts Ins. Co. 112 Mass. 116. Cumings v. Sawyer, ante, 30. Boot & Shoe Manuf. Ins. Co. v. Melrose Congregational Society, ante, 199.
The transfer by the defendant to Fotler, as mortgagee, was by way of collateral security only; and the record of this transfer was a recognition of it as such, or an acknowledgment of notice. But in such case the mortgagor remains, as before, the member of the company representing the policy. He, and not the mortgagee, is the party liable to assessment. The evidence fully authorized the verdict for the plaintiffs, and there must accordingly be in each case • Judgment on the verdict.